
	

114 HR 4150 : Department of Veterans Affairs Emergency Medical Staffing Recruitment and Retention Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		2d Session
		H. R. 4150
		IN THE SENATE OF THE UNITED STATES
		December 7, 2016ReceivedAN ACT
		To amend title 38, United States Code, to allow the Secretary of Veterans Affairs to modify the
			 hours of employment of physicians employed on a full-time basis by the
			 Department of Veterans Affairs.
	
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Emergency Medical Staffing Recruitment and Retention Act. 2.Modification of hours of employment for physicians employed by the Department of Veterans AffairsSection 7423(a) of title 38, United States Code, is amended—
 (1)by striking (a) The hours and inserting (a)(1) Except as provided in paragraph (2), the hours; and (2)by adding at the end the following new paragraph:
				
					(2)
 (A)Upon the advance written request of a covered physician, the Secretary may modify the hours of employment for a physician appointed in the Administration under any provision of this chapter on a full-time basis to be more or less than 80 hours in a biweekly pay period, subject to the requirements in subparagraph (B). For the purpose of determining pay, such a physician shall be deemed to have a biweekly schedule of 80 hours of employment.
 (B)A physician with an irregular work schedule established under subparagraph (A) shall be obligated to account for at least 2,080 hours of employment (through performance of work or use of leave or paid time off) in a calendar year.
 (C)The Secretary may prescribe regulations to implement this paragraph, including regulations making adjustments to address the annual hours requirement for physicians who are covered by this paragraph for only a portion of a calendar year..
			
	Passed the House of Representatives December 6, 2016.Karen L. Haas,Clerk
